Citation Nr: 1102072	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-29 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for right knee 
instability, current rated 10 percent disabling.

2.  Entitlement to an initial rating greater than 10 percent for 
right knee arthritis.

3.  The propriety of a rating reduction from 20 percent to 10 
percent for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from February 1988 
to March 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2004-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that granted an initial 10 percent rating for right 
knee arthritis, but reduced, from 20 percent to 10 percent, a 
right knee instability rating.  The Veteran appealed for higher 
ratings.  

The appealed August 2004 rating decision states, at page 1, 
"Evaluation of right ACL tear with residual instability, right 
knee, which is currently 10 percent disabling, is continued."  
In sharp contrast to that statement, however, the August 2004 and 
prior RO rating decisions clearly reflect that a 10 percent 
rating had never been assigned the right knee at any time prior 
to August 2004.  Right knee instability had been rated 20 percent 
under Diagnostic Code 5257 from May 22, 1997, to September 12, 
2003.  Thus, while stating that a 10 percent instability rating 
was continued, the August 2004 decision has reduced the 
instability rating from 20 percent to 10 percent.  The propriety 
of this rating reduction has been added to page 1 to reflect the 
Board's jurisdiction and will be further addressed in the REMAND 
portion of the decision.  

In August 2009, the Board remanded the claims for development.

The Board has re-characterized the appeal for a higher rating for 
arthritis to reflect that the appeal stems from the initial 
rating assigned.  

The propriety of a rating reduction for right knee instability 
and entitlement to an increased rating for right knee instability 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

Right knee arthritis has been manifested throughout the appeal 
period by full extension and flexion to 115 degrees.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for right knee arthritis are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate II, § 4.71a, Diagnostic Codes 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and his or her representative, if any, 
of any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The claimant challenges the initial evaluation for right knee 
arthritis following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) held that where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated.  In this case, the 
required notice was sent in July 2006, which is later than the 
appealed August 2004 rating decision.  Thus, a timing error has 
occurred.

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have been 
able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such timing errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to initial adjudication, this timing problem can 
be cured by the Board remanding for the issuance of notice 
followed by readjudication of the claim) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of notification 
followed by readjudication of the claim, such as a statement of 
the case (SOC) or supplemental statement of the case (SSOC), 
cures a timing defect).  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In this case, VA's duty to notify was satisfied after the initial 
decision by way of a July 2006 letter sent to the claimant that 
address all notice elements.  Although the notice letter was/were 
not sent before the initial decision, this timing error is not 
unfairly prejudicial to the claimant because the actions taken by 
VA after providing notice cured the timing error.  The claimant 
has been afforded opportunity to participate in his claim and has 
been allowed time to respond.  VA has re-adjudicated the case by 
way of an SSOC issued in September 2010 after notice was 
provided.  For these reasons, it is not unfairly prejudicial to 
the claimant for the Board to adjudicate the claim.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and 
private treatment reports.  The claimant was afforded two VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then a total 
rating based on individual unemployability (TDIU) as a result of 
that disability must be considered.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United 
States Court of Appeals for Veterans Claims (Court) distinguished 
a claim for an increased rating from that of a claim arising from 
disagreement with the initial rating assigned after service 
connection was established.

The United States Court of Appeals for Veterans Claims (Court) 
held that where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  See Hart v. Mansfield, 
21 Vet. App. 505, 510 (2007).  

An initial 10 percent rating has been assigned for right knee 
arthritis under Diagnostic Code 5010.  Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In turn, degenerative arthritis is rated 
on limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable [emphasis added] under 
the appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbation.  A 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, but 
without occasional incapacitating exacerbation. 

Under Diagnostic Code 5260, limitation of flexion of the leg at 
the knee (normal being to approximately 140 degrees) will be 
rated as follows: Flexion limited to 15 degrees is 30 percent.  
Flexion limited to 30 degrees is 20 percent.  Flexion limited to 
45 degrees is 10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2010). 

Under Diagnostic Code 5261, limitation of extension of the leg at 
the knee is rated as follows: Extension limited to 45 degrees is 
50 percent.  Extension limited to 30 degrees is 40 percent.  
Extension limited to 20 degrees is 30 percent.  Extension limited 
to 15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2010).

The Veteran's September 2003 claim for an increased rating for 
his right knee contains no specific details.  

During a July 2004 VA orthopedic compensation examination, the 
Veteran reported that he was a civilian employee of an Army 
supply depot.  He reported right knee instability, for which he 
wore a DONJOY knee brace.  He took over-the-counter pain 
medications and treated the right knee with ice and elevation.  
He had difficulty with stooping.  The right knee exhibited well 
healed surgery scars that were non-tender and non-adherent.  
Range of motion of the right knee was from zero to 140 degrees.  
McMurray's sign was positive (a positive McMurray's sign/test is 
a cartilage click during knee manipulation and indicates meniscal 
injury, Dorland's Illustrated Medical Dictionary 1525, 1679 (28th 
ed. 1994)).  Lachman's test was negative (anterior drawer test 
for serious knee injury performed at 20 degrees of flexion, Id at 
1677).  Patellar grind test was negative, although there was 
crepitus with movement.  Tenderness behind the knee suggested 
patellofemoral syndrome.  Lower extremity musculature was 
described as "well-developed" and "...no evidence of muscular 
wasting, loss, or atrophy, and there are no abnormal movements 
present."  Deep tendon reflexes were normal and equal 
bilaterally and there was no evidence of sensory loss.  X-rays 
showed mild degenerative joint disease.  The final diagnoses 
were: (1) history of injury and repair of anterior cruciate 
ligament [and] both the medial and lateral meniscus; (2) right 
knee degenerative joint disease with instability; and, (3) 
probable patellofemoral syndrome directly related to the injury 
and subsequent degenerative changes. 

Concerning the absence of muscle wasting, the July 2004 VA 
examiner did not provided thigh and calf circumferences of either 
leg, whereas an October 1997 VA compensation examination report 
had supplied various circumferences of both legs and concluded 
that there was "...considerable muscle wasting of the right leg 
musculature."  

A February 2009 private magnetic resonance imaging study (MRI) 
showed mild anterior tibial subluxation with altered joint 
alignment and osteoarthritic changes.  

A June 2010 VA examination report notes a complaint of weakness, 
medial and lateral joint pains, and pain under the patella.  The 
examiner noted an antalgic gait, knee tenderness and guarding of 
movement, and crepitation.  Flexion and extension were from 115 
to zero degrees.  The examiner noted that the calves were 
symmetrical, but did not comment on the thighs.  The examiner 
felt that there was moderate right knee degenerative arthritis 
that would have moderate to severe impact on physical labor, but 
no impact on sedentary work.  The examiner found that the right 
knee disability severely impacted some activities of daily 
living.     

Right knee arthritis has been manifested throughout the appeal 
period by full, but painful, range of motion.  Additional 
functional impairment due to weakness is noted.  X-rays in June 
2010 showed moderate degenerative arthritis. 

Because of X-ray evidence of arthritis and painful motion, a 
minimum 10 percent rating is warranted under Diagnostic Code 
5003.  However, because of DeLuca, the Board must consider a 
higher rating where additional functional impairment exists.  In 
this case, weakness and crepitus are clearly shown.  According to 
38 C.F.R. § 4.40, weakness is as important as limitation of 
motion.  According to 38 C.F.R. § 4.45 (2010),  inquiry will be 
directed to these considerations: ...(c) Weakened movement (due to 
muscle injury, disease, or injury of peripheral nerves, divided 
or lengthened tendons, etc.).  According 38 C.F.R. § 4.59 
(Painful motion), "...crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased."  

The current 10 percent evaluation contemplates periarticular 
pathology productive of painful motion.  It is also consistent 
with flexion limited to 40 degrees.  In order to support a higher 
evaluation under this criteria, there must be the functional 
equivalent of flexion limited to 30 degrees.  DeLuca.  Such is 
not shown by the evidence.  Rather, the evidence establishes that 
his best range of motion is to 115 degrees.  Such functional 
restriction is consistent with the 10 percent evaluation.  
Rather, the lay and medical evidence establishes that he retains 
functional flexion better than 30 degrees, to include after 
repetitive motion.

The Board has also considered whether a higher (separate) 
evaluation is warranted for limitation of extension of the knee. 
Extension has been shown to be full on all examinations of 
record.  As such a separate evaluation for limitation of 
extension, or functional equivalent of limitation of extension to 
a compensable degree, is not warranted.

Accordingly, the Board finds that the disability does not more 
nearly approximate the criteria for a higher rating than those 
for the currently assigned 10 percent rating.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

In this case, the evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  The 
assignment of staged ratings is therefore unnecessary.  Hart, 
supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
a Veteran for a service-connected disability, an extra-schedular 
evaluation will be assigned.  Where the Veteran has alleged or 
asserted that the schedular rating is inadequate or where the 
evidence shows exceptional or unusual circumstances, the Board 
must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Court had more to say about extra-schedular ratings in Thun v. 
Peake, 22 Vet. App. 111 (2008).

In Thun, the Court stressed that the determination of whether a 
claimant is entitled to extraschedular rating consideration under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  The Court 
explained that this inquiry may be a shared responsibility of the 
RO, the Board, and the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  Id. at 115.  

Citing Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the Thun 
Court explained that the first step of the inquiry is finding of 
a "threshold factor."  The Court stated, "The threshold factor 
for extraschedular rating consideration is a finding that the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO or 
the Board (if an appeal is filed.)"  Thun, at 115.  The Court 
concluded that there must be a comparison between the level of 
severity and symptomatology and the rating criteria.  If the 
rating criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and no referral is required.  The Court then 
set forth the second step of the inquiry: 

In the second step of the inquiry, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  The Court noted that the 
38 C.F.R. § 3.321(b) (1)-related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization."  Id. at 115-116.  

Finally, the Court set forth the third step of the analysis.  
Where the first two steps reveal that the rating schedule is 
inadequate and the case has related factors such as marked 
interference with employment or frequent hospitalizations, then 
the case must be referred for the third step, which involves 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service's determination of whether, to accord justice, 
the disability picture requires assignment of an extraschedular 
rating.  Id. at 116.   

Applying the above guidance to this case, the Veteran works and 
has claimed that he has lost three weeks of employment in the 
recent year due to medical appointments (see June 2010 VA 
examination report, page 4).  He has not claimed TDIU on either a 
schedular or extraschedular basis, nor is a TDIU claim raised by 
the record.  The rating criteria reasonably describe the 
disability level and symptomatology.  Right knee arthritis has 
not been shown, or alleged, to cause such difficulties as marked 
interference with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the absence 
of evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b) (1).  Thun, supra; Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); See also VAOPGCPREC 6-96. 


ORDER

Entitlement to an evaluation in excess of 10 percent for right 
knee arthritis is denied.


REMAND

The RO has undertaken a rating reduction of the right knee 
instability rating.  Because the prior 20 percent rating under 
Diagnostic Code 5257 was in effect for over 5 years, VA must, 
prior to reducing that rating, observe and follow the procedural 
requirements set forth at 38 C.F.R. § 3.344 for ratings in effect 
over 5 years.  The AMC or RO must therefore adjudicate the 
propriety of its August 2004 rating reduction from 20 percent to 
10 percent for right knee instability, taking into account all 
notice and procedural steps set forth at 38 C.F.R. § 3.344.  

Thereafter, the AMC or RO must issue an SSOC addressing the 
rating reduction and the issue of an increased rating for right 
knee instability.  Issuance of a separate SOC on the issue of the 
rating reduction is deemed unnecessary, as the Veteran has 
perfected an appeal for a higher rating for right knee 
instability.  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the file and ensure that 
all notification and development necessary 
to comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2010), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  

2.  The AMC or RO must adjudicate the 
propriety of a rating reduction from 20 
percent to 10 percent for right knee 
instability, taking into account all notice 
and procedural steps set forth at 38 C.F.R. 
§ 3.344.  Unless all benefits sought by the 
Veteran are granted, the AMC or RO must 
then issue an SSOC addressing the rating 
reduction and the issue of an increased 
rating for right knee instability.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for examination, without good cause, may have 
adverse consequences on his claims.  38 C.F.R. § 3.655.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


